                        UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

         Chambers of                                           Martin Luther King Jr, federal Bldg.
    STEVEN C. MANNION                                                  & U.S. Courthouse
United States Magistrate Judge                                         50 Walnut Street
                                                                       Newark, NJ 07102
                                                                        (973) 645-3827



                                        February 21, 2019


                                      LETTER OPINION-ORDER



         Re:      D.E. 54, 55, Motions For Pro Bono Counsel
                  Harris v. The Bozzuto Group, et al.
                  Civil Action No. 1 $-cv-1 0277-MCA-SCM


Dear Litigants:

         Before the Court are Plaintiff, Beverly Harris’ (“Ms. Harris”) Motions for Pro Bono

Counsel.’ The Court has reviewed Ms. Harris’ Motions, and for the reasons set forth herein, they

are DENIED.


      MAGISTRATE JUDGE AUTHORITY

         Magistrate judges are authorized to decide any non-dispositive motion designated by the

Court.2 This District specifies that magistrate judges may determine all non-dispositive pre-trial




‘(ECF Docket Entry (“D.E.”) 54,5 5, Pis.’ Mot. For Pro Bono Counsel). Unless otherwise
indicated, the Court will refer to documents by their docket entry number and the page number
assigned by the Electronic Case Filing System.
2
    28 U.S.C.   § 636(b)(1)(A).
      motions, including motions for pro bono counsel.3 Decisions by magistrate judges must be upheld

      unless “clearly erroneous or contrary to law.”4


II.         DISCUSSION AND ANALYSIS

               District courts are granted broad discretion to appoint attorneys to represent indigent civil

      litigants,5 but civil litigants possess neither a constitutional nor a statutory right to appointed

      counsel.6 Moreover, though Congress has empowered district courts to “request” counsel for civil

      litigants, courts caimot “require” an unwilling attorney to serve as counsel.7 This Court must,

      therefore, “take note of the significant practical restraints on the district courts’ ability to appoint

      counsel;   .   .   .   the lack of funding to pay appointed counsel; and the limited supply of competent

      lawyers who are willing to undertake such representation without compensation.”8

               When evaluating a request for the appointment ofpro bono counsel, a district court should

      first determine whether the plaintiffs claim “has arguable merit in fact and law.”9 The Third




       L. CIV. R. 72.1(a)(1); See, e.g., Tormasi v. Hayman, No. CV 08-4950, 2010 WL 1153108$, at
      *2 (D.N.J. Sept. 14, 2010) (decision of magistrate judge on motion to appointpro bono counsel
      affirmed).
      ‘

          § 636(b)(1)(A).
          28 U.S.C.      § 1915 (d), (e)(1).
      6
       See Montgomeiy v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002) (citing Parham v. Johnson, 126
      F.3d 454, 456-67 (3d Cir. 1997)).

       Id. (citing 28 U.S.C. § 1915 (e)(1)); See also Christy v. Robinson, 216 F. Supp. 2d 398, 406 n.
      16 (D.N.J. 2002) (citing Mallard v. United States Dist. Courtfor Southern Dist. ofIowa, 490
      U.S. 296, 301-02 (1989)).
      8
          See Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).

      91d. at 155.


                                                              2
Circuit has articulated an analytical framework that district courts must use in exercising their

discretion.    The analysis begins with a threshold assessment of the merits of the case.

          If the court first finds “some arguable merit in fact and law,” then it must go on to weigh a

series of considerations known as the Tabron post-threshold factors. 12 These factors include: (1)

the plaintiffs ability to present his case; (2) the complexity of the legal issues involved; (3) the

extent of factual discovery and the plaintiffs ability to investigate and to comply with complex

discovery rules; (4) the extent to which the case may turn on credibility determinations; (5) whether

expert testimony will be required; and (6) whether the plaintiff can afford counsel on his or her

own behalf. 13

          The Court assumes solely for the purpose of this Application that Ms. Harris’ case has

“some arguable merit in fact and law.”14 The Court need not undertake a detailed analysis of this

point because application of the Tabron post-threshold factors weighs against appointment ofpro

bono counsel at this time.


          1. Ms. Harris’ Ability to Present Her Case

          The first factor has been identified as “perhaps the most significant.”15 For this factor, the

Court considers Ms. Harris’ “education, literacy, prior work experience, and prior litigation



10
  See Montgomery v. Finchak, 294 f.3d 492 (3d Cir. 2002); Farham v. Johnson, 126 f.3d 454
(3d Cir. 1997); Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).

     See Montgomery, 294 F.3d at 498-99 (citing Tabron, 6 F.3d at 155; Farham, 126 F.3d at 457).

121d at 499.
13
     See Tabron, 6 F.3d at 156; See also Farham, 126 F.3d at 461.
14
     See Montgomery, 294 F.3d at 499.

151d at 501.
                                                    3
experience....”16 As additional guidance, the Third Circuit has noted that courts should consider

Ms. Harris’ ability to present her case “[i]n conjunction with.     .   .    the difficulty of the particular

legal issues.”17

          Ms. Harris contends that she requires pro bono counsel “for advisory assistance

[concerning] the Fed[eral] Rules{,]       ...   Local Requirements[,]       ...   required documents[,] and

deadlines.”18 Ms. Harris’ lack of formal legal training alone, however, does not constitute

sufficient grounds to warrant the appointment of counsel.’9 Ms. Harris’ level of education is not

entirely clear from her submissions to the Court, but she does refer to herself as “Dr.” in those

submissions, implying that she may have some form of higher education.2° Additionally, she

seems to have already appeared as a pro se litigant (in a case before the United States District

Court for the Southern District of New York).2’

          Furthermore, Ms. Harris’ filings with the Court thus far reflect literacy and a general

understanding of the litigation process. For example, without the aid of counsel, Ms. Harris has

already drafted and amended her complaint,22 responded to Defendants’, Thomas Bozzuto, Toby



16
     Id. (citations omitted) (citing Tabron, 6 F.3d at 156).

‘
     See Tabron, 6 F.3d at 156; See also Montgomery, 294 F.3d at 502.

18
     (D.E. 55, Pls.’ Am. Mot. For Pro Bono Counsel at 2).
‘
  See, e.g., Hooks v. Schultz, No. 07-5627, 2010 WL 415316, at *1 n.2 (D.N.J. Jan. 29, 2010)
(noting that a formal lack of legal training alone does is not sufficient grounds for the
appointment of counsel as “it is a limitation held in common by most pro se parties”) (citations
(omitted).
20
     (D.E. 55, Pls.’ Am. Mot. For Pro Bono Counsel at 2).
21
     (D.E. 26-3, Defs.’ Mot. to Dismiss at 4).
22
     (D.E. 15, Second Am. Compl.).


                                                     4
Bozzuto, David Curcio, Michelle Demetriou, and the Bozzuto Group (“Defendants”), Motion to

Dismiss,23 and filed various motions, including this one to appoint pro bono counsel.24 Therefore,

the first Tabron factor weighs against appointment.


          2. The Legal Complexity of the Case

          The second Tabron factor concerns the complexity of the particular legal issues. To assess

the complexity of legal issues for the purpose of appointing counsel, “courts must        ...   look to the

proof going towards the ultimate issue and the discovery issues involved.”25 The Third Circuit has

stated that “where the law is not clear, it will often best serve the ends ofjustice to have both sides

of a difficult legal issue presented by those trained in legal analysis.”26

          Ms. Harris has pled negligence, violations of 28 U.S.C.             § 2511, defamation, first
amendment violations, and other potential civil rights violations.27 At the present time, the Court

does not find the legal issues in this action to be particularly complex. Ms. Harris seems to agree

(she notes in her “Amended” Motion For Pro Bono counsel that even were counsel to be appointed,

she expects “to remain in full control” of her substantive legal claims).28 Therefore, the second

Tabron factor weighs against appointment.




23
     (D.E. 33, Pl.’s Resp.).
24
     (D.E. 55, Pis.’ Am. Mot. For Pro Bono Counsel).

255ee Parliam, 126 f.3d at 459.
26
     See Tabron, 6 F.3d at 156.

27
     (D.E. 15, Second Am. Compi. at 10-15).

28(D.E. 55, Pls.’ Am. Mot. For Pro Bono Counsel at 3).

                                                   5
          3. The Degree to Which Factual Investigation Will be Necessary

          The third Tabron factor is the degree to which factual investigation will be necessary and

Ms. Harris’ ability to pursue an investigation. Generally, courts give weight to an incarcerated

individual whose confinement limits her ability to conduct discovery and investigate facts.29 In

this case, such a situation does not exist. Additionally, nothing in the record indicates that Ms.

Harris’ pro se status inhibits her from conducting discovery and reaching her witnesses. Ms. Harris

has been intimately involved with the events surrounding and leading up to the filing of the

complaint, indicating that she is capable of undertaking the necessary factual investigation.

Therefore, the third Tabron factor weighs against appointment.


          4. The Extent to Which the Case is Likely to Turn on Credibility Determinations

          The fourth Tabron factor is the extent to which the case is likely to turn on credibility

determinations. Because “it is difficult to imagine a case that does not” rely, in some measure, on

witness credibility, courts look to whether the case at hand will become “solely a swearing

contest.”30 Based on the initial pleadings, this matter does not appear to hinge on credibility

determinations. furthermore, because, overall, the factors weigh against appointment, it is

unnecessary to further evaluate the potential credibility issues.


          5. Whether the Case Will Require Testimony from Expert Witnesses

          The fifth Tabron factor is whether the case will require testimony from expert witnesses.

At this juncture of the case, it is not entirely clear whether expert testimony will be necessary.




29
     See Tabron, 6 F.3d at 156.

30
     See Farham, 126 f.3d at 460.


                                                  6
However, expert testimony is often used to support claims of negligence and defamation, both of

which were pled by Ms. Harris in this case.31 Therefore, the fifth Tabron factor weighs in favor of

appointment.


          6. Ms. Harris’ Capacity to Retain Counsel on Her Own Behalf

          Finally, the sixth Tabron factor is Ms. Harris’ capacity to retain counsel on her own behalf.

The Court acknowledges Ms. Harris’ assertions that she has attempted and failed to retain

counsel.32 However, these facts alone are not enough to justify an order of appointment.

Furthermore, in her “Amended” Motion For Pro Bono Counsel, Ms. Harris does not argue that she

is unable to afford an attorney; she notes only that none “seem to be interested in taking the case.”33

Therefore, the sixth Tabron factor weighs against appointment.

          The Court is, as always, sympathetic to the disadvantages of the parties that come before

it. Accordingly, the Court will closely monitor the considerations raised by Ms. Harris’ Motions

for Pro Bono Counsel throughout case management and, as the case moves forward, it may

exercise its discretion to appoint counsel sua sponte should any of the above discussed

considerations change.

          Because the Tabron factors weigh against appointment at this time, Ms. Harris’ Motions

for Pro Bono Counsel are DENIED WITHOUT PREJUDICE. Ms. Harris may petition the Court




31
     (D.E. 15, Second Am. Compl. at 10-12, 15).
32
     (D.E. 55, Pis.’ Am. Mot. For Pro Bono Counsel at 3).

331a.

     See Tabron, 6 F.3d at 156; Christy, 216 F. Supp. 2d at 406.
                                                    7
for appointment of pro bono counsel again if her case survives dispositive motion practice,

advances to trial, or if other circumstances walTant such a need in the future.


               IT SO ORDERED.




                              *                 *      Honorable Steve Mannion, U.S.M.].
                                                       United States District Court,
                                                       for the District of New Jersey
                                                       phone: 9736453827


                                                      2’212019 2:41:27 PM



Original: Clerk of the Court
Hon. Madeline Cox Arleo, U.S.D.J.
cc: All parties




                                                  8
